Title: From George Washington to James Keith, 26 April 1795
From: Washington, George
To: Keith, James


          
            Dear Sir,
            Mount Vernon 26th Aprl 1795
          
          The continual pressure of public business has allowed me so little time to look into matters of more private concern that the enclosed accts have not yet been enter’d in my book of accts—& the complicated nature of them resulting from the blended adminn of the two Estates of John & Thoms Colvill, to a person not accustomed to such intricate statements has induced me to re[quest] that you would be so obliging as to number them in the order they ought to follow one another in my Ledger &—I would thank you too for making out a summary or recapitulatory account from which it would appear in a simple & short view, how the balance between me, and the Estate of Ths Colvill to which I was an Executor stands for I am at a loss to know what is due from me—& I find it is to no purpose to wait for a settlement of the affair of Sidney George as i[t] appears it is no nearer accomplishmt now than it was 3 years ago.
          I shall leave home this day, on my return to Philadelphia; and pray, as soon as you are able conveniently, to comply with the requests I have now made, that the Accts may be forwarded to me by Post—With very great esteem & regard—I am—Dear Sir yr Obedt Hble Servt
          
            Go: Washington
          
        